 Case 1:20-cv-01523-AJT-MSN Document 1 Filed 12/10/20 Page 1 of 6 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

BRIAN LEWIS,                                )
                                            )
                                            )      CIVIL ACTION NO:
       Plaintiff,                           )
v.                                          )      JURY TRIAL DEMANDED
                                            )
LEIDOS HOLDINGS, INC.,                      )
                                            )
Serve: CT Corporation System                )
       4701 Cox Rd Ste. 285,                )
       Glen Allen, VA 23060-6808            )
                                            )
       Defendant.                           )
                                            )

                                        COMPLAINT

       Plaintiff, Brian Lewis ("Lewis" or “Plaintiff”), by counsel, for his Complaint against

Defendant, Leidos Holdings, Inc. ("Leidos" or “Defendant”), alleges as follows:

                                        THE PARTIES

1.     Plaintiff Lewis is a natural person, and at all times relevant hereto was, a citizen of

the Commonwealth of Virginia, residing in the city of Reston, Virginia.

2.     Defendant Leidos is a Delaware corporation, with its headquarters and principal

place of business in Reston, Virginia. Defendant does business throughout the

Commonwealth of Virginia.

                                JURISDICTION AND VENUE

3.     This court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. §§ 1331. Venue properly lies in this Court because the controversy involves

Defendant’s behavior at Plaintiff’s place of employment, in the Eastern District of Virginia.



Page | 1
______________________________________________________________________________
 Case 1:20-cv-01523-AJT-MSN Document 1 Filed 12/10/20 Page 2 of 6 PageID# 2




                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

4.     Prior to instituting this suit, Lewis timely filed an administrative claim with the

Fairfax County Office of the Equal Employment Opportunity Commission (EEOC). A true

and correct copy of the Charge of Discrimination is attached to this complaint and

incorporated by reference as Exhibit “A.”

5.     The EEOC failed to resolve the claim and issued a right-to-sue letter dated

September 9, 2020. A true and correct copy of the right-to-sue letter is attached to this

complaint and incorporated by reference as Exhibit "B." Lewis received the EEOC's right-

to-sue letter on September 12, 2020. Plaintiff has filed his complaint within 90 days from the

date he received his notice authorizing the right to bring this action.

                                  STATEMENT OF FACTS

6.     Plaintiff Lewis is a white male.

7.     Defendant Leidos is a scientific engineering and technology applications company

that helps its government and commercial customers solve problems in the areas of

national security, energy and the environment.

8.     Lewis began his employment with Leidos on October 10, 2005 as a Finance and

Business Operations (“F&BO”) Senior Manager.

9.     In May 2019, Carla Cernigliaro (“Cernigliaro”), F&BO Director, became Lewis’ direct

manager. Due to multiple disagreements with Cernigliaro over issues involving business

ethics, Lewis submitted his resignation from F&BO with the intent to continue working for

Leidos in another department.

10.    Lewis specifically informed Leidos that he did not intend to leave the company but

was rather seeking to be put on a redeployment list. During his many years with Leidos,

Page | 2
______________________________________________________________________________
 Case 1:20-cv-01523-AJT-MSN Document 1 Filed 12/10/20 Page 3 of 6 PageID# 3




Lewis had witnessed several individuals move seamlessly from one department to another

via the redeployment list.

11.    On March 3, 2020, Lewis formally applied for another position with Leidos by

submitting his resume in response to an open position on the company’s job board. The

submission was for one of two Earned Value Management System (“EVMS”)

Implementation Subject Matter Expert (“SME”) positions.

12.    On March 11, 2020 Lewis interviewed formally for the SME position. At the meeting

along with Lewis was EVMS Director, Dale Gillam (“Gillam”) (the hiring manager) and

Gillam’s superior, Russ Sherrett.

13.    Others such as EVMS Implementation Manager, Zachary Coates (“Coates”) and

EVMS Master Scheduler, Jennifer Phillips (“Phillips”), were present for the interview.

14.    Gillam and Sherrett were enthusiastic about Lewis’ impressive experience and

accomplishments with Leidos. Further both Sherrett and Gillam expressed excitement over

the possibility of Lewis bringing with him his “A Team” of coworkers to the SME position.

15.    After the formal interview concluded, Sherrett cleared the room and spoke with

Lewis privately. Sherrett told Lewis that he had followed his career. He then said Lewis

was perfect for the position but that “because he was a white male”, the process of hiring

“would not be quick.” Sherrett explained “because this is a corporate position . . . I’m really

up against it.” Sherrett further told Lewis that they would have to interview many others

even though there “was no more qualified candidate” than Lewis for the position. Sherrett

concluded by telling Lewis “being a white male may not help you.”




Page | 3
______________________________________________________________________________
 Case 1:20-cv-01523-AJT-MSN Document 1 Filed 12/10/20 Page 4 of 6 PageID# 4




16.       While waiting on word that he would receive the SME position, Lewis was informed

by Leidos’ Human Resources Department that he would be place on a “short separation”

from Leidos.

17.       On or about March 13, 2020, Leidos required Lewis to sign separation documents.

Lewis did so with the understanding that he would be offered the SME position in the near

future.

18.        Leidos never offered Lewis the SME position or allowed him to return to

employment. In fact, Leidos did not have any further formal or informal communications

with Lewis. Rather, Leidos hiring a female, Nicotte Healey (“Healey”) on or about April 6,

2020 to the SME position.

19.       Healey’s qualifications and experience were vastly inferior to Lewis’.

                                       COUNT I
  (Racial and/or Gender Discrimination in Violation of Title VII of the Civil Rights Act of
                              1964, 42 USC 2000e. et seq.)

20.       Plaintiff repeats and realleges each and every Paragraph of this Complaint as though

fully set forth herein.

21.       Defendant is an “employer” as that term is defined by Title VII 42 U.S.C. 2000e et

seq.

22.       As an employer, Defendant owed Plaintiff a duty pursuant to Title VII not to

discriminate against him with respect to employment, compensation or a term, condition or

privilege of employment because of his race and/or gender.

23.       Defendant violated this duty to Plaintiff by, among other things, treating Plaintiff

less favorably than similarly situated employees who where of a different race and/or

gender, denying Plaintiff opportunities for certain positions with Defendant, and otherwise

Page | 4
______________________________________________________________________________
 Case 1:20-cv-01523-AJT-MSN Document 1 Filed 12/10/20 Page 5 of 6 PageID# 5




discriminating against Plaintiff with respect to the terms, conditions, opportunities and/or

privileges of his employment because of his race and/or gender.

24.    Defendant's conduct was intentional and its violations of federal law were willful.

25.    As a direct and proximate result of Defendant's violation of Title VII based on

Plaintiff’s race and/or gender, Plaintiff has suffered damages, including but not limited to

loss of past and future income and fringe benefits, loss of professional reputation, mental

anxiety and emotional distress.

26.    Plaintiff is entitled to recover his reasonable attorney fees, costs and expert witness

expenses pursuant to Title VII.

                                       JURY DEMAND

Plaintiff demands a jury trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Brian Lewis, prays for entry of judgment in favor of Plaintiff

and against Defendant Leidos Holdings, Inc. in the form of the following relief:

a.     Back Pay;

b.     Front Pay;

c.     Compensatory Damages;

d.     Punitive Damages;

e.     Attorneys' fees and court costs associated with this suit; and

f.     Other such relief as may be appropriate to effectuate the purpose of justice.

Date: December 10, 2020                     Respectfully submitted,

                                            BRIAN LEWIS

                                            ___/s/_Todd M. Gaynor__________________

Page | 5
______________________________________________________________________________
 Case 1:20-cv-01523-AJT-MSN Document 1 Filed 12/10/20 Page 6 of 6 PageID# 6




                                    Todd M. Gaynor, Esquire
                                    Virginia Bar No.: 47742
                                    GAYNOR LAW CENTER, P.C.
                                    440 Monticello Avenue, Suite 1800
                                    Norfolk, Virginia 23510
                                    PH: (757) 828-3739
                                    FX: (75) 257-3674
                                    EM: tgaynor@gaynorlawcenter.com

                                    Counsel for Plaintiff




Page | 6
______________________________________________________________________________
